Title: To Thomas Jefferson from François D’Ivernois, 11 November 1794
From: Ivernois, François d’
To: Jefferson, Thomas



Monsieur
Londres ce 11e 9bre 1794.

J’ai l’honneur de vous addresser le tableau de la Révolution françoise à Geneve qu’on m’a fortement invité à faire imprimer dans ce payz cy, et où en rectifiant quelques erreurs legeres qui s’étaient glissées dans la premiere narration Anglaise, j’ai ajouté beaucoup de faits que j’ignorais encore lorsque je vous l’adressai. Je vois deja avec un vrai plaisir, que quoique ce petit écrit n’aborde aucune question de parti, et ne contienne aucune des déclamations du jour, il a fait, sur les personnes meme que je désirais surtout persuader, une impression plus profonde que je n’avais osé l’attendre, et que quelques Anglais l’ont deja jugé digne d’etre traduit. Dès qu’il le sera, j’aurai l’honneur de vous en envoyer un exemplaire, et si vous pensiez que la réimpression de cette traduction Anglaise en Amérique put y etre de quelqu’utilité, j’en serais d’autant plus flatté qu’apres le sentiment d’avoir rempli un devoir aussi sacré que pénible, rien ne saurait Monsieur, m’etre aussi précieux que votre suffrage.
Au surplus, je jouis deja du doux espoir, que la grande masse des Américains est trop éclairée sur la liberté et trop attachée aux devoirs qu’elle impose, pour avoir besoin des avertissemens terribles que présente notre histoire. La joye que j’ai éprouvée en apprenant que les Américains ne laissent point flétrir les principes d’ordre du nom d’Aristocratie, et qu’ils se sont levés en masse pour le maintien de leurs loix pures, ne pouvait presque etre égalée que par la vive douleur dont j’ai été en meme tems pénétré en apprenant par vos papiers publics, qu’un de mes compatriotes avait eu plus ou moins de part dans les égaremens  auxquels se sont livrés quelques districts de Pensylvanie. Certes, je regrette presque d’avoir cédé au conseil que me donna Mr. Jay, d’écrire à Mr. Gallatin, et de lui confier mon plan. Puissent mes lettres lui avoir fait faire de sérieuses et salutaires réflexions! Puissent du moins la ruine de sa premiere patrie, l’assassinat de ses parens, et le desastre général de ses anciens amis, lui présenter avec fruit dans un cadre aussi resserré que Geneve le tableau de tous les crimes aux quels seront inévitablement entrainés et condamnés, tous les peuples qui chercheront la liberté et des réformes au flambeau de ce qu’on appele aujourdhui du nom de Révolution!
Je me hâte Monsieur, de reprendre l’objet si intéressant à mon coeur, et que j’ai eu le bonheur de pouvoir placer sous vos auspices, celui de Geneve Américaine. Je m’empresse de vous informer que j’ai enfin reçu de suisse les réponses les plus satisfaisantes à la communication que j’y avais donnée de toute ma correspondance avec l’amérique. Quoiqu’il n’y ait encore que trois personnes qui soyent dans le secret, savoir Mr. le Prof. Pictet, son frere, et Mr. le Prof. Prevost, ils s’accordent tous trois à penser que si les Américains adherent à mes propositions et protégent cette noble entreprise avec activité et surtout avec promptitude, elle pourra acquérir une consistence plus brillante encore que je n’avais osé l’espérer. Mon correspondant ajoute meme, Qu’il ne doute point que Si la concession fondamentale s’obtient, on n’ait bientot les actionaires; et qu’on n’ait finalement peut etre plus d’embarras à repousser certaines personnes qui ne Conviendraient pas, qu’à attirer toutes celles qui conviendront. Il me donne en meme tems par aperçu la liste de celles sur les quelles il croit qu’on pourra compter pour les trois établissemens Académique, Agricole, et commerçant; et j’y ai retrouvé avec une bien grande satisfaction toute l’élite de notre petite République. Mais ma satisfaction a redoublé en trouvant dans cette liste le nom du celebre Mr. de Saussure, qui pour se livrer exclusivement à l’achevement de ses beaux ouvrages, avait renoncé depuis quelques années à la chaire de philosophie en faveur de Mr. Pictet son digne Successeur. J’avoue que je le croyais indissolublement lié au malheureux sol de Geneve par la nature de ses propriétés toutes foncieres et meme par le voisinage des alpes. J’ai été bien agréablement détrompé en apprenant que nous pouvions compter sur lui et sur son fils, que le pere destinait à lui succéder un jour, et qui est deja un homme distingué dans la carriere de l’histoire naturelle où il a été introduit par un si grand maître; et vous pouvez juger aussi bien que moi Monsieur, du lustre que donnerait Mr. de Saussure à la nouvelle Geneve Académique. Je retrouve également dans cette liste les noms de trois ou quatre de nos Médecins qui ont fait des  études tres distinguées à Edimbourg, et qui seraient capables de remplir, meme avec éclat, les chaires d’anatomie et de Médecine théorique et pratique. Quant à l’établissement agricole et commercant, je me borne à vous dire Monsieur, que d’apres ce qu’on me mande, je ne doute plus que les cent Actions de £1000 Stg. chacune ne puissent se remplir, et se partager entre un égal nombre de familles ou environ. Or cette somme et ce nombre me paraissent également Suffisans pour le noyeau d’une colonie ou le choix des membres me semble encore plus essentiel que leur multiplicité.
Ces assurances qu’on me fait passer sur le concours des Genevois à la colonisation Américaine sont fondées.
1°. Sur le nouveau Décret que j’ai l’honneur de vous adresser en original. Ce dernier acte du brigandage Révolutionnaire vous fera Suffisamment comprendre Monsieur, que ceux des propriétaires Genevois qui auraient pu etre tentés de rester sous le joug pour sauver leurs propriétés foncieres ne peuvent plus y etre retenus par cet espoir. Pres de onze cent personnes ont deja été frappées par ce nouveau Décret; et il est telle d’entr’elles qui s’est vue imposée à £16,000 Stg. On m’en nomme plusieurs, et entr’autres Mr. J. Tronchin, qui, plutot que d’entrer en marché avec les spoliateurs, et de leur livrer tout ce qui lui restait en propriétés personnelles afin de sauver ses campagnes et ses immeubles, a préféré leur abandonner volontairement toutes ces dernieres, estimées £500,000 Tournois; et a fui Geneve, en se réduisant aux propriétés qui lui restent dans l’étranger.
2°. Sur ce que l’émigration, loin d’etre jalousée et empêchée par les Révolutionnaires (comme je l’avais dabord craint) est au contraire ouvertement provoquée ou favorisée par eux et qu’elle est meme déja beaucoup plus nombreuse que nous n’en aurions besoin pour former partout ailleurs une petite Colonie prospere; que cette émigration est meme si rapide et si considérable que le Canton de Berne allarmé du renchérissement des subsistances, que l’arrivée de nos émigrés a causé dans le pays de Vaud, vient de se voir appelé à mettre des bornes aux facilités qu’il avait donné aux premiers venus, en sorte que ceux qui les suivent sont obligés de se disperser dans les différens districts de la suisse.
  3°. Sur ce que la France loin de géner cette émigration, (comme je l’avais également craint,) n’y met aucune espece d’obstacles, et que la plupart des municipalités voisines la favorisent au contraire par simple esprit de justice et d’humanité; que c’est meme en se rendant sur le territoire français, que la plupart des Genevois qui émigrent trouvent toutes les facilités qu’ils desirent pour passer en suisse; et qu’enfin mon correspondant à qui j’avais indiqué la route du Rhin pour l’embarquement,  ne pense qu’à celle de la france pour le Havre, route sur la quelle il ne prévoit aucun obstacle, et qui sera en effet plus courte et beaucoup moins dispendieuse.
4°. Sur ce que notre Académie a enfin reçu le coup de mort que je vous avais annoncé d’avance. Outre les emprisonnemens prononcés cydevant contre divers Professeurs, cinq chaires viennent d’etre décidément supprimées, et le Professeur de Mathématiques qui ne l’était pas, insiste sur sa démission pour se retirer en Suisse. Il paraît que l’intention actuelle de nos Révolutionnaires est de borner l’étude des sciences à celle de la philosophie naturelle, la plus utile sans doute, mais qui n’en a pas moins besoin de tous les secours dont ces destructeurs aveugles prétendent la priver. Pour donner à cette branche d’instruction publique un nouveau lustre, ils comptent exclusivement sur Mr. Pictet que je crois vous avoir deja représenté comme l’ornement de notre Académie, et que sa réputation distinguée au dedans et au dehors a mis jusqu’à présent à l’abri de toutes vexations quelconques de la part des Révolutionnaires. Ils se flattent de le placer à la tete d’un Museum national pour l’étude de la nature qu’ils se proposent d’instituer à l’hotel de la Résidence, que le successeur de soulavie a trouvé trop magnifique pour l’accepter. Afin de tenter Mr. Pictet, ils offrent de lui acheter son superbe cabinet d’instrumens, qu’ils y placeraient en lui donnant à lui meme une habitation dans ce meme hotel, d’où sont sortis depuis si longtems tous les fléaux qui nous ont atteints et bouleversés. Au reste, quoiqu’ils ne négligent jusqu’ici aucune espece de caresses pour l’empêcher de porter ses vues ailleurs, et qu’ils lui fassent meme une espece de pont d’or pour l’en détourner, je connais mieux que personne ses vraies dispositions, puisqu’il est mon unique correspondant sur le projet américain, et que c’est lui qui me fait passer sur son succès les assurances que je viens de vous exposer. Il m’annonce meme expressement son acceptation de la place d’agent de la Colonie, ainsi que celle de son frere, homme non moins précieux que lui sous une foule de rapports. Ils parlent l’un et l’autre également bien l’anglois. Autorisé comme je le suis Monsieur, à vous annoncer leur adhésion, je n’ai pas besoin sans doute de vous prévenir de l’importance du secret dans tous les cas; mais je dois vous prévenir que ces deux Messieurs en se proposant de partir dès que nous aurions des réponses favorables d’amérique, ne s’y disposent cependant que pour le seul cas où elle réaliserait toutes nos espérances, c’est à dire où la Province qui nous adopterait se déterminerait à donner à cette noble entreprise tout le grand essor dont elle a besoin, pour exciter par la gloire de cette résurection l’émulation de tous ceux des Genevois qui sont les plus dignes d’y contribuer. Au reste, celle de vos Provinces qui embrassera une entreprise  si nouvelle comprendra aisement sans doute combien il est important de ne point la tenter à demi, et de ne pas l’exposer ainsi au double risque de causer le malheur ou le desappointement des immigrés sans produire l’avantage du peuple généreux qui aura voulu leur tendre une planche dans leur naufrage. Dailleurs M. Pictet sont l’un et l’autre peres de famille, et je ne pourrais les déterminer à une transplantation si lointaine, qu’autant que les réponses que j’attends de vous Monsieur, oteraient entierement à cette transplantation, tout ce que jusqu’alors elle parait avoir d’hazardeux. Le Professeur, en la voyant placée sous vos auspices, y met cependant une telle confiance, et il épouse si chaudement la belle perspective de pouvoir donner l’amérique pour patrie à ses enfans, (perspective, qui offre en effet, me dit-il une seconde vie à recommencer avec l’avantage de l’expérience qu’aura donné la premiere) qu’il m’a expressément chargé de faire arréter provisoirement des démarches que ses amis avaient entreprises dans ce pays cy pour lui procurer quelque place assortie à ses talens: L’obtention de quelque place semblable lui serait d’autant plus facile, qu’il a déja obtenu celle de membre de la société Royale de Londres, à la suite d’un mémoire qu’il composa en anglais, inséré dans les Transactions philosophiques de 1791 ou de 1792 sur la mesure d’un degré du Méridien et de deux du parallele de latitude qui se coupent à l’observatoire de Geneve. C’est aussi lui qui a levé les seules bonnes cartes que nous ayons de la Suisse française et de la savoye. Enfin c’est un homme universel et dans toute la vigueur de l’age. Je ne viens de m’étendre de nouveau sur son personel, que pour vous faire juger Monsieur, du gage de succès que son association présenterait à notre Université Américaine, ainsi que du poids de son opinion et de son exemple sur la disposition générale des Genevois. Au surplus, il s’est bien gardé de leur communiquer le projet en lui meme, et s’est borné à faire insinuer soit à Geneve soit en Suisse, à tous ceux des Genevois que nous désirerions pour Colons, que la possibilité d’une réunion en Corps sous un autre Ciel, doit leur faire suspendre, au moins jusqu’au commencement de l’année prochaine tous projets définitifs de dispersion.
Je ne dois pas négliger Monsieur, de vous transcrire ici quelques fragments des lettres de Mr. Pictet en date des 3, 13, et 19 8bre. Mon frere et moi me dit-il nous savons deja notre Jefferson par cœur. J’ai dévoré cet ouvrage où sous le titre modeste de notes on trouve tant d’information. Je vois dans ce pays, la mine la plus riche d’observations naturelles, et je sens que ma collection minéralogique et lithologique transportée là, y doublerait d’intéret, par les comparaisons à faire entre les productions naturelles des deux hémispheres. Je picquai vivement la curiosité de Mr. de Saussure en lui parlant des observations géologiques de Mr.  Jefferson dont il n’avait pas lu l’ouvrage, et je lui ouvris la perspective d’observations comparées de ce genre entre les montagnes des Alpes qu’il a si profondement étudiées et celles d’Amérique. Cette idée me parut le séduire fortement. Je dois aussi Monsieur, vous faire passer une observation de Mr. Pictet en réponse à mon projet de composition d’Académie dont je lui avais soumis la premiere idée avec la meme défiance qu’à vous. “Il me semble, dit-il, que dans un pays où la nature étale des richesses nouvelles, et où la plupart de ces richesses demeurent perdues pour l’homme qui ne les connaît pas, les études et l’impulsion d’une Académie naissante doivent etre particulierement dirigées de ce coté. Tant de plantes et d’animaux utiles à connaitre, tant de minéraux à exploiter avec avantage, tant d’édifices publics et particuliers, de ponts, de chemins à construire, doivent commander l’attention et devenir les premiers objets d’un peuple placé dans ces circonstances. Je voudrais donc en admettant vos autres Chaires avoir un Prof. de Botanique et d’histoire naturelle du regne végétal. Un Prof. de Chimie pratique, minéralogie, et métallurgie. Un d’architecture civile et de la partie du génie qu’on nomme en france ponts et chaussées. La chimie théorique avec ses expériences fondamentales est du ressort du Professeur de phisique expérimentale. Je crois que cette division n’ajouterait au fond qu’un Professeur de plus à votre liste. Je pense encore que chez un peuple appelé à naviger autant que le sont les américains, un Prof. d’hydrographie et pilotage ne serait pas de trop. J’aurois un homme excellent pour le génie, et celui là nous procurerait peut etre quelqu’un pour cette derniere partie.”
Ce qui vous étonnera peut etre Monsieur, c’est que le successeur de ce soulavie qui avait excité chez nous contre-nos savans et contre les Ministres de la Religion toutes les persécutions des Vandales aux’ quelles ils ont été en proye, parait viser à recœuillir dans Geneve les débris du naufrage de nos sciences, et que la france adresse des offres considérables à tous ceux de nos gens de lettres qui seraient tentés d’aller remplir chez elle la place des victimes de sa révolution. Jusqu’ici on n’en a pu ébranler que deux, encore sont-ils d’une classe assez subalterne, et ont-ils promis de ne point se lier indissolublement avant le commencement de l’année prochaine. Je ne doute point que le nouveau Résident, que se trouve etre un Chimiste distingué, n’ait été spécialement chargé de faire surtout des offres tres brillantes à Mr. Pictet quoique ce dernier ne m’en fasse aucune mention. Mais je vous répons qu’aucune d’elles ne pourra le tenter. Je ne doute point non plus qu’avant six mois ou une année, tous les jugemens quelconques d’emprisonnement ou d’exil ne soyent révoqués, et que notre ouragan révolutionnaire n’ait perdu une grande partie de sa premiere fureur destructive. Mais quoiqu’il arrive, le sang innocent n’en aura pas moins coulé,  le brigandage des spoliations n’en sera pas moins consommé et irréparable; la liberté et la moralité n’en auront pas moins été flétries pour longues années dans Geneve; et sans prétendre rien prévoir ici des destinées de la génération future, il est évident que pour la génération présente des Genevois hommes de bien, leur patrie est devenue un Séjour inhabitable, et que dès à présent la france elle meme en serait un préférable pour eux à tous égards, si l’amérique ne leur ouvre pas une nouvelle patrie.
Je viens Monsieur, de vous offrir enfin sur la haute probabilité de notre résurection en Amérique, des données positives sur les quelles je n’avais pu vous présenter dans mes premieres lettres que de simples apperçus. Si à l’époque où vous reçevrez cette dépeche, la Virginie a deja pleinement adhéré aux propositions que je vous ai prié de lui soumettre, vous pourrez lui apprendre qu’elle ne sera pas trompée dans les espérances qu’elle en aura conçues, et sans doute, que le succès de l’entreprise vous paraitra assez mur pour qu’on puisse dès à présent envoyer des agents à la recherche et à l’examen des terres qui nous seraient destinées, et pour le choix des quelles vous connaissez maintenant toutes nos convenances beaucoup mieux que nous memes. Si par malheur au contraire, votre Province avait été arrétée jusqu’ici par tout ce que le plan que je lui proposais pouvait avoir de vague à Ses yeux jusqu’à ce que je fusse à meme d’y ajouter la certitude que mes compatriotes y adhéraient, ou jusqu’à ce qu’elle put connaitre la tournure des derniers actes de notre Révolution; j’ose me flatter que ce ne sera point encore trop tard pour reprendre cette intéressante discussion, et la terminer par quelque vote qui ne puisse laisser aux Genevois aucun motif d’hésitation, et qui pourrait leur parvenir encore vers le primtems. C’est maintenant à votre Législature de voir, si cette entreprise est digne de toute la protection que j’implore également Monsieur, de vos lumieres, de votre influence, et ne me permettrez vous point meme d’ajouter de votre zele actif et éclairé pour les interets de l’amérique?
  Si par hazard Monsieur, votre Législature pouvoit entretenir encore aucune espece de doutes, soit sur la disposition des Genevois à émigrer, soit sur les difficultés qu’ils pourront avoir à y réussir; je m’en référerai uniquement à l’extrait d’une brochure qu’un Révolutionnaire vient de publier à Geneve et que je joins ici: Vous y verrez qu’il a en quelque maniere déviné mon projet, et qu’il y avoue que les Genevois expatriés sont deja assez nombreux pour pouvoir fonder au besoin une nouvelle Geneve, qui rivaliserait et effacerait l’ancienne. C’est un morceau authentique et précieux à tous égards. Je vous laisse le juge Monsieur, s’il ne mériterait point d’etre traduit et inséré dans les papiers d’amérique; car lors meme qu’il ne lui démontrerait pas combien mon projet est praticable,  et les divers avantages qu’elle pourra en retirer; c’est un avertissement si terrible sur les remords tardifs, déchirans mais inutiles qui suivent les excès de la liberté qu’il est bien à désirer qu’il ne soit pas perdu pour les peuples qui ont le bonheur de ne l’avoir point encore flétrie.
Puisse la Virginie qui a donné la premiere au monde l’idée et l’exemple de la véritable tolérance, lui en donner un second, non moins digne peut etre d’ajouter à sa gloire, celui de la liberté pure vierge et triomphante tendant un bras protecteur à la liberté opprimée et persécutée! J’ai l’honneur d’etre avec respect Monsieur, Votre tres humble & tres obéissant serviteur

F d’Ivernois


P.S. Je ferai remettre au vaisseau le Martin bound for Norfolk, qui se charge de cette lettre six exemplaires du tableau de la Révolution francaise à Geneve à l’adresse de Mr. Jefferson.

